department of the treasury mwasineron pc contact person identification_number telephone number - ed date nov no third party contact sin employer_identification_number legend t- xx y- dear sir or madam this is in reference to your ruling_request concerning a proposed restructuring and its effect on your tax exempt status under sec_501 of the internal_revenue_code and your unrelated_business_income_tax liability under sec_511 through as described below t is an organization described in sec_501 of the code and is not a private_foundation as described in sec_509 t currently provides services through two divisions the family social service counseling services division and the home health services division x is an organization described in sec_501 and is an organization described in sec_509 and sec_170 _ y is an organization described in sec_501 and is an organization described in sec_509 t created x and y pursuant to a plan_of_reorganization t plans on reorganizing its structure in order to separate the family social service counseling services and home health agency services ‘essen exposure of endowment funds pledge receivables and real_property to third party liability provide more efficient centralized planning and program devetopment administration and fund raising that are subject_to coordination through x as the patent entity and improve the quality of programming attract high quality personnel and increase the ability of the organizations to attract the attention of national funding sources that may have an interest in one or more of the family social service counseling services or home health agency services pursuant to the proposed plan of restructuring t will continue to operate the family social service counseling services division and will transfer and convey to y the assets related to the operation of the home health agency services subject_to existing mortgages liens and encumbrances provided that y has obtained all licenses and permits for the operation of the home health agency services y will assume the lease and continue to occupy space that is currently ieased by t from an unrelated third party t will transfer to x any outstanding contribution pledge receivables parcels of real_property and all assets and personnel related to the operation of administration program development and fund raising activities subject_to the existing mortgages liens and encumbrances x will be the sole member of y and t creating a parent-subsidiary relationship between the entities under the terms of the restructuring any existing and future endowment funds and contribution pledge receivables could be held be either x y or t although x will coordinate fundraising activities of all of the taxpayers y and t may also do separate fundraising x will provide services related to the development and enhancement of programs which will then be implemented by y and t x will occupy a portion of its existing_building and will lease a portion of its building to t after the restructuring in the future x may construct additional buildings and lease all or a portion of the buildings to y reimburse x for the cost of the building all leases will be at rental rates designed to all records files lists of contributors and other items related to fund raising of t x and y will be transferred from t to x it is expected that y and t will raise funds from contributions that each entity receives in some cases an organization may make distributions of funds and or assets or provide services to either x or t distribute portions of the contributions it receives to t and y based upon directions given by the donors or the needs of the particular entity as determined by x x may also provide assets and services to y and t including program enhancements fundraising coordination and assistance with staff recruiting in addition it is expected that x will also engage in fundraising and may you are requesting the following rulings the restructuring of t and transfer of some of its home health division assets liabilities and activities to y and the transfer of its endowment assets and administrative activities to x will not adversely affect the determination of tax-exempt status of x y or t nor will restructuring of y result in the classification of x y or tas a private_foundation under sec_509 of the code the restructuring and transter of assets pursuant thereto will not give rise to unrelated_business_taxable_income pursuant to sec_511 through of the code to x y or t t the sharing of assets and services and transfer of funds among x y and t after the reorganization will not give rise to unrelated_business_taxable_income under sec_511 through for either x y or t ko law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations that are organized and operated exclusively for religious charitable scientific or educational_purposes provided no part of their net_earnings inures to the benefit of any private sharehoider or individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in code sec_501 in its generally accepted tegal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 iv scott on trusts sec_368 sec_372 3rd ed and revrul_69_545 1969_2_cb_117 sec_509 of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations exempt from federal_income_tax under sec_501 c sec_512 of the code defines the term unrelated_business_taxable_income as gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions directly attributable to such business activity sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of the purpose or function constituting the basis for its exemption sec_1_513-1 of the regulations defines unrelated_business_taxable_income to mean gross_income from any unrelated_trade_or_business regularly carried on sec_1 b states that the phrase trade_or_business includes activities carried on for the production_of_income and which possess the characteristics of a trade_or_business within the meaning of sec_162 of the code finally sec_1_513-1 expiains that regularly carried on has reference to the frequency and continuity of the conduct of an activity and the manner in which the activity is pursued ‘ sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of any exempt_purpose and is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes a sec_514 of the code provides for the taxation under sec_512 of the code of income from debt-financed_property sec_514 of the code however provides that the definition of debt-financed_property does not include any property substantially ail the use of which is substantially related to the exercise or performance by such organization of its charitable purposes constituting the basis for its exemption under sec_501 rev rui 1969_2_cb_117 sets forth standards under which a nonprofit_hospital may qualify for recognition of exemption under sec_501 of the code this revenue_ruling gave consideration to two separate hospitals only one of which was determined to qualify for exempt status under sec_501 c by weighing all the relevant facts and circumstances the revenue_ruling analyzed whether both the control and use of the hospitals were for the benefit of the public or for the benefit of private interests the hospital that qualified for exemption was found to be organized and operated to further the charitable purpose of promoting health by satisfying a community benefit standard that included among other factors a board_of directors that broadly represented the interests of the community the hospital that did not qualify for recognition of exemption was found to be operating for the private benefit of those who controlled it rather than for the benefit of the public revrul_72_209 1972_1_cb_148 provides that a nonprofit organization formed to provide low cost home health care for people of a community may qualify for exemption under sec_501 of the code as a charitable_organization the revenue_ruling concludes that by providing home nursing and therapeutic care in the manner described the organization serves many of the same health care needs of the community that hospitals traditionally serve and therefore is promoting health within the meaning of the general law of charity revrul_78_41 1978_1_cb_148 concludes that a_trust created by a hospital to accumulate and hold funds to pay malpractice claims against the hospital qualified for exemption under sec_501 of the code as an integral part of the hospital the hospital provided the funds for the trust and the banker-trustee was required to make payments to claimants at the direction of the hospital the organization conducted an activity that the hospital could perform itself since t will continue to operate the family social service counseling division its current tax-exempt status under sec_501 of the code and classification as not a private_foundation will not be affected by the reorganization the restructuring of t akd transfer of assets to x and y will not adversely affect their exempt status x and y will perférm the same functions that t formerly performed or could have performed consistent with its exempt purposes any transfer of assets and or funds will be one time transfers and therefore will not possess the characteristics of a trade_or_business regularly carried on following the proposed reorganization the sharing of services and facilities whether or not a fee is charged and transfers of cash and assets among the exempt_organizations will be substantially related to the exercise or performance of the exempt purposes of the involved corporations and will therefore not constitute unrelated_trade_or_business activities subject_to tax therefore each corporation will be merely supplying a related charitable_organization with a service or facility necessary for and in the furtherance of the performance of exempt functions under sec_501 based on all the facts and circumstances described above we rule as follows the restructuring of t and transfer of some its home health division assets liabilities and activities to y and the transfer of its endowment assets and administrative activities to x will not adversely affect the tax -exempt status of x y or t under sec_501 nor affect the status of x y or t as nota private_foundation under sec_509 the restructuring and transfer of assets pursuant thereto will not give rise to unrelated_business_taxable_income pursuant to sec_511 through of the code for either x y ort the sharing of assets and services and transfer of funds among x y and t after the restructuring will not give rise to unrelated_business_taxable_income under sec_511 through for either x y or t we have not been asked and we express no opinion on whether payments of rent by y and t to x which would otherwise be excluded from the computation of unrelated_business_taxable_income pursuant to sec_512 of the code would be subject_to tax by reason of sec_512 except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter f a sincerely signed marvin friedlander marvin friedlander manager eo technical group sd2
